Mr. PRESIDING JUSTICE CRAVEN, dissenting: I am unable to agree with my colleagues that there is no reversible error in this case. In my opinion it was improper and erroneous to give IPI Criminal No. 3.14. Evidence that the defendant bought a gun knowing it would be illegal to do so has no direct bearing on his intent or knowledge to commit murder upon the facts in this case. The facts indicate, on the contrary, that the offense was the result of an automobile-bumping incident on a highway under circumstances not even remotely foreseeable at the time of the purchase of the gun. The language of the majority that buying the gun, knowing it to have been an illegal act, shows “an intent to inflict deadly force against people who annoyed him by such acts as bumping his car from the rear” is in my view clear evidence of the error. Upon this record, the error in giving the instruction coupled with the erroneous, but not objected to, closing argument mandates a new trial.